Citation Nr: 0919221	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  03-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from June 1968 to March 1976.  
He served in the Republic of Vietnam from November 12, 1968, 
to November 11, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
PTSD and for depression.  In October 2004, the veteran 
testified at a personal hearing before a Decision Review 
Officer at the RO.  In October 2006, the Board remanded these 
issues to the Appeals Management Center (AMC) in order to 
conduct further evidentiary development.  

Although further delay of this matter is regrettable, the 
appeal is again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the Veteran when further 
action is required.


REMAND

The Veteran claims that service connection should be awarded 
for PTSD and for depression.  He essentially claims he has 
PTSD due to various in-service stressors, and that his 
depression is related to his PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., under the criteria of the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (DMS-IV); a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

With regard to the Veteran's psychiatric diagnoses, the 
record reflects that he has been variously diagnosed with 
PTSD, depression, adjustment disorder, and pain disorder.  In 
that regard, PTSD was noted as a diagnosis in a VA 
examination (for heart, joints, and spine) in April 2004; 
PTSD and depression have been diagnosed by two private 
psychiatrists (in August 2001 and February 2004) and a 
private psychologist (in April 2001 and September 2004); an 
adjustment disorder was diagnosed (in March 2005) by a VA 
clinical nurse specialist; and pain disorder was diagnosed 
(in May 2002) by a VA psychologist.  

In support of his claim of service connection for PTSD, the 
Veteran has reported several in-service stressor events which 
reportedly occurred while he was stationed in Vietnam.  
Although he has reported various stressors at different 
times, the gist of his stressors consists of: (1) having 
three friends killed in Vietnam; (2) having his base, at Duc 
Pho, penetrated and overrun by the enemy; and (3) as a truck 
driver in convoys, fearing land mines and sniper attacks and 
seeing destroyed trucks and dead bodies.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  With respect to the second element, above, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

Service personnel records show that the Veteran served in the 
Republic of Vietnam from November 12, 1968, to November 11, 
1969.  His principal duty assignments while in Vietnam were 
under the military occupational specialty (MOS) of
"Lt Veh Dvr" and "SR Driver", and he was assigned to HHC 
4th Bn 21st Inf 11th Bde USARPAC.  

In the present case, the objective evidence of record does 
not reasonably support a finding that the veteran engaged in 
combat with the enemy in Vietnam.  His MOS was a non-combat 
duty assignment, and he did not receive any combat-indicative 
awards or decorations.  In addition, there is no indication 
that he was wounded in service.  Thus, while the Board 
appreciates the veteran's testimony and contentions, and does 
not mean to impugn his credibility regarding the stressor 
incidents noted above, we are required to search the record 
for corroboration of alleged stressors when official records 
are negative for participation in combat.  Since the record 
does not show that he participated in combat, his stressors 
must be verified. 

The Board also notes that 38 C.F.R. § 3.304(f) permits VA to 
accept the veteran's assertions regarding undocumented 
stressors if they derive from his having "engaged in combat 
with the enemy."  That language tracks the applicable 
statute, at 38 U.S.C.A. § 1154(b).  The Federal Circuit Court 
has confirmed that section 1154(b) requires more than a 
claimant have served in "a combat zone" and does require 
personal participation in combat with the enemy, meaning 
participating in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. 
Cir. 2008).  There is no doubt that the Veteran's service in 
Vietnam placed him in the overall combat theater of 
operations.  However, it is the experiencing of specific 
stressor events, rather than the mere presence in an area in 
which combat might arise, that may constitute valid support 
for a diagnosis of PTSD.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Since there is no objective evidence (or 
independent corroboration) that the veteran was engaged in 
combat with the enemy, the reported stressors must be 
corroborated by service records or other credible sources.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 
228 (Fed. Cir. 1997).

Thus, based on the foregoing dictates, in October 2006, the 
Board remanded this matter to the AMC and requested that 
attempts be made to verify the Veteran's reported in-service 
stressor events.  The Board also ordered that if any 
stressors were verified, the Veteran was to be scheduled for 
a VA psychiatric examination.  

The record reflects that in March 2008, the AMC sent a letter 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) requesting verification that the Veteran was 
stationed at Duc Pho, Vietnam, during the period from 
November 28, 1968, to November 1969.  In its letter to the 
JSRRC, the AMC noted the Veteran's assertions that he was 
"witness to numerous VC bodies along side [sic] road each 
time he convoyed" and "was subject to direct and indirect 
fire" and "saw friends die and dealt with dead and wounded 
enemy".   

Received from the JSRRC in November 2008 was a response which 
appears to corroborate the Veteran's reports that his base 
was "overrun by the enemy" and that he was "exposed to 
mortars and rocket fire and attacks by the NVA [North 
Vietnamese Army]".  The JSRRC response indicated that the 
history submitted by the 4th Battalion, 21st Infantry Division 
(4th Bn, 21st Inf.Div.) for the periods April 10, 1968, to 
June 17, 1969, showed that when the 4th Bn, 21st Inf.Div. 
arrived in Vietnam, the Battalion joined the 11th Light 
Infantry Brigade (11th LIB) at Landing Zone (LZ) Bronco, Duc 
Pho, Republic of Vietnam.  The DA Form 1, Morning Report (MR) 
submitted by Headquarters and Headquarters (HHC), 4th Bn, 21st 
Inf.Div., showed that the Veteran was assigned to the HHC on 
November 22, 1968.  The JSRRC also noted that review of the 
history submitted by the 723rd Maintenance Battalion (723rd 
Maint Bn) for the period from February 10, 1969, to September 
21, 1970, showed that on the night of February 12, 1969, LZ 
Bronco was mortared, and the next morning before daylight and 
then after daylight, it was again mortared.  It was not until 
March 2, 1969, that LZ Bronco took any casualties, and a 
direct hit on a bunker resulted in two wounded.  By March 1, 
1969, every bridge in the 11th LIB area of operation had been 
blown.  A soldier in Company B recalled that incoming rounds 
were received fourteen days in a row.  A review of the 
Operational Reports Lessons Learned (OR-LL) submitted by the 
23rd Infantry Division (23rd Inf Div) (Americal Division) for 
the period ending January 31, 1969, showed that on December 
6, 1968, LZ Cork, also known as LZ Bronco, received thirty 
rounds of 82mm mortar fire with negative result.  Also on 
January 19, 1969, LZ Cork again received thirty five to forty 
rounds of 82mm mortar fire and a ground attack by an 
estimated two to three Sapper Squads resulting in three US 
killed, fourteen wounded, and several structures destroyed 
during the attack.

After receiving the JSRRC's response (which verified at least 
a portion of his reported stressor events), the Veteran was 
scheduled for a VA examination (as directed by the Board in 
the October 2006 remand) to determine whether he had PTSD 
based on a verified stressor and whether he had any other 
psychiatric disorder related to service.

In the lengthy February 2009 VA examination report, the 
psychologist detailed portions of the Veteran's treatment 
history.  The diagnoses included PTSD, panic disorder, and 
dysthymic disorder.  With regard to whether the Veteran had 
combat experience, the VA examination report is inconsistent 
in that the psychologist first noted "yes" (page 19) and 
then noted "no" (page 22).  With regard to stressors, the 
Veteran reported he was in the Headquarters company, 
stationed in Duc Pho, and had to go to Chu Lai once or twice 
a month, which he claimed was stressful because the snipers 
and his having heard about other trucks being blown up.  He 
claimed that "just being there" was stressful and he 
"never knew what was going to happen".  He reported an 
incident in the autumn of 1968 where "a fragment came in" 
and hit his staff sergeant who was taking a shower, but he 
could not remember the staff sergeant's name and indicated it 
was not "real bad".  In another incident in Duc Pho in 
September or October 1969, the Veteran reported he was with 
another soldier and saw the head of a Vietnamese man on a 
fence.  

After reviewing the complete record, the Board acknowledges 
that the Veteran's reported stressors involving his base 
being "overrun by the enemy" and being "exposed to mortars 
and rocket fire and attacks by the NVA" have been 
essentially verified.  The problem, however, is that although 
PTSD has been diagnosed, the diagnoses of PTSD by the private 
psychiatrists, the private psychologist, and the VA 
psychologist (in 2009) were essentially based on the 
Veteran's variously reported stressors from Vietnam, rather 
than the specific stressors which have now been verified.  
The Board notes the only verified stressors are the incidents 
(as reported by the JSRRC) involving the location where he 
was stationed, LZ Bronco (also known as LZ Cork), being 
mortared and receiving incoming rounds.  

With regard to the Veteran's other reported stressor events 
and his claim that just being in Vietnam was stressful, the 
Board notes that such stressors have not been corroborated 
and may not be used, for the purposes of this claim, to 
support a diagnosis of PTSD.  With regard to his claims that 
he had friends killed in Vietnam, the Board notes that while 
the Veteran initially provided some names for these people, 
he later testified, at the October 2004 RO hearing that he 
could not remember whether he lost friends in Vietnam.  With 
regard to his claims that as a truck driver in convoys he 
feared land mines and sniper attacks and saw destroyed trucks 
and dead bodies, the Board notes the fact that the veteran 
served in a "combat zone" does not necessarily mean that he 
engaged in combat against the enemy.  VAOPGCPREC 12-99; 
Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a 
combat zone is not sufficient to establish combat service).

As noted above, the Board in the October 2006 remand directed 
that, if the Veteran's stressors were verified, he was to be 
scheduled for a "psychiatric examination" in which the 
examiner "must indicate whether any verified stressor is 
sufficient to cause PTSD" and was requested to identify the 
specific stressor supporting a diagnosis of PTSD.  The Board 
notes that in February 2009 the Veteran underwent a VA 
examination by a psychologist (rather than a psychiatrist) 
and, although PTSD was diagnosed, it was not clear that the 
diagnosis was based on the verified stressors, as noted by 
the JSRRC and acknowledged by the Board (i.e., the Veteran's 
reports that his base was "overrun by the enemy" and that 
he was "exposed to mortars and rocket fire and attacks by 
the NVA".)

The Board notes that where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board has no discretion and must remand this 
claim to obtain a psychiatric examination and opinion 
regarding the nature and etiology of the Veteran's current 
psychiatric disorder.  The Board also notes that once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As a result, the Board has no discretion and must 
remand the claim.

The Board also notes that in the February 2009 VA examination 
report the psychologist noted that recent VA treatment 
records (January and February 2009) reflected that the 
Veteran had been seen in the mental health clinic, and his 
Axis I diagnoses included recurrent depressive disorder and 
chronic pain, and he was prescribed medication for his 
depression.  A review of the record shows that VA treatment 
records for the Veteran have been obtained only through June 
2005.  On remand, therefore, an attempt to obtain complete 
and current VA treatment records should be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA treatment records for 
the Veteran, pertaining to any treatment for 
any psychiatric disorder, to include PTSD and 
depression, from June 2005 to the present.  
This should specifically include the January 
and February 2009 VA mental health clinic 
records, as cited in the February 2009 VA 
examiner's report.  Any efforts to obtain 
these records should be documented, and a 
negative response should be requested if such 
records are not available.

2.  Schedule the Veteran for a VA psychiatric 
examination.  The claims folder, to include 
the service medical records as well as a copy 
of this Remand (which summarizes the service 
department stressor information), must be 
provided to the examiner for review in 
conjunction with the examination.

a.  The examination should include a 
definitive diagnosis (that is, whether the 
veteran has depression and/or PTSD).  If 
he does have PTSD, the examiner should 
indicate whether the verified stressors 
(i.e., the Veteran's reports that his base 
was "overrun by the enemy" and that he 
was "exposed to mortars and rocket fire 
and attacks by the NVA") is sufficient to 
cause PTSD.  All special tests and studies 
deemed necessary should be accomplished.  
A complete rationale for all opinions 
expressed should be provided.

b.  If the veteran is found to have PTSD, 
the examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor(s) supporting the 
diagnosis, and the current manifestations 
which distinguish that diagnosis from 
other psychiatric disorders.  

c.  If the veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a probability 
of less than 50 percent) that any 
currently diagnosed psychiatric disorder 
arose in or is causally related the 
veteran's active military service.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

4.  Once the above-requested development has 
been completed, the veteran's claims for 
service connection for PTSD and depression 
must be readjudicated.  If any decision 
remains adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

